Case: 14-10621      Document: 00512763974         Page: 1    Date Filed: 09/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 14-10621
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 10, 2014
                                                                           Lyle W. Cayce
LAWRENCE ALAN HABERMAN,                                                         Clerk


                                                 Plaintiff-Appellant
v.

UNITED STATES OF AMERICA

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-223


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The district court dismissed the complaint of Plaintiff-Appellant
Lawrence Alan Haberman, a federal prisoner, pursuant to 28 U.S.C.
§1915A(b), by order signed May 6, 2014, for reasons cogently explained in the
court’s Memorandum Opinion and Order of even date.                       Our review of
Haberman’s appellate brief, the record on appeal, and the district court’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10621        Document: 00512763974        Page: 2    Date Filed: 09/10/2014



                                      No. 14-10621
opinion satisfies us that the court’s final judgment should be, and is hereby,
affirmed in all respects.

      Furthermore, the district court’s dismissal of Haberman’s complaint
constitutes a strike for purposes of 28 U.S.C. §1915(g). 1                   Haberman is
cautioned that if he accumulates three strikes under §1915(g), he will not be
allowed to proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. 2

AFFIRMED.




      1   See Adepegba v. Hammons, 103 Fed.3d 383, 387-88 (5th Cir. 1996).
      2   See §1915(g).
                                             2